Citation Nr: 0833317	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-14 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to November 
1947 and again from September 1950 to May 1952.  The veteran 
died in April 2005.  The appellant is the veteran's surviving 
spouse.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision and a June 2006 
letter determination of the St. Louis, Missouri Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was not 
established for 
any disability.

2.  The veteran died in April 2005 from lung cancer, 
initially demonstrated years after service, and not shown by 
competent clinical evidence to be related to active service.

3.  The appellant's countable annual income exceeds the 
annual income limit of $7,094.00 effective December 2005, set 
by law for payment of VA death pension benefits.


CONCLUSIONS OF LAW

1.   A service-connected disability did not cause, or 
contribute substantially or materially, to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).

2.  The criteria for VA improved death pension benefits have 
not been met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 
3.21, 3.23 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and  (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, a VCAA notice letter, dated in February 
2006, from the agency of original jurisdiction (AOJ) to the 
appellant, informed the appellant of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  The aforementioned 
letter did not provide the appellant with notice of the type 
of evidence necessary to establish an effective date in the 
event of award of any benefit sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, as no benefit 
sought is granted in this decision, there is no effective 
date to be assigned.  

In Hupp v. Nicholson, 21 Vet App 342 (2007) the Court stated 
that where the veteran was service-connected for any 
disability during his lifetime, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  The first two notice 
elements listed in Hupp were not provided in the VCAA letters 
noted above that were issued to the appellant.  However, as 
noted above, service connection had not been established for 
any disability during the veteran's lifetime.  With regard to 
any deficiency as to the third element, in Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), it was held 
that any VCAA notice error is presumed prejudicial and that 
it is VA's burden to rebut the presumption. 

In Sanders, the Federal circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  In this case, the Board finds 
that the error did not affect the essential fairness of the 
adjudication.  In this regard, the Board finds that the 
purpose of the notice was not frustrated in this case, as 
written statements on appeal and statements by the appellant 
during her June 2008 videoconference hearing reflect that any 
defect was cured by actual knowledge on the part of the 
claimant of what was needed to substantiate the claim.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private treatment 
records, and a VA examination.  Additionally, the claims file 
contains the appellant's statements in support of her claims.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claims.  Essentially, all 
available evidence that could substantiate the claims has 
been obtained.


	(CONTINUED ON NEXT PAGE)



Legal Criteria and Analysis

1.  Cause of Death

Service Connection for the Cause of the Veteran's Death

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active military service, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00.

VA must analyze the issue on appeal under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  

In this case, the appellant asserts that service connection 
for the cause of the veteran's death is warranted.  At the 
outset, the Board notes that the veteran, during his 
lifetime, had not had service connection established for any 
disability.  Accordingly, the only question before the Board 
is whether the veteran's fatal lung cancer was incurred in or 
aggravated by service, such that service connection would be 
warranted.

Here, the veteran's April 2005 death certificate establishes 
that the cause of the veteran's death was lung cancer.  A 
review of the veteran's service medical records does not 
demonstrate that he complained of, or was treated for, any 
respiratory or pulmonary disability.  Indeed, the examiners 
from reports of physical examination dated in 1946 and 1949, 
as well as his May 1952 return to inactive duty examination, 
reported that the veteran's respiratory system and lungs and 
chest were normal.  Moreover, the clinical evidence of record 
reflects that the first diagnosis of lung cancer was in 2004, 
more than 50 years after his 1952 discharge from service.  
The Board notes that such a lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Moreover, the record does not contain any 
clinical opinion that etiologically relates the veteran's 
lung cancer to any incident of the veteran's service.

The Board acknowledges the appellant's contentions that the 
veteran was exposed to asbestos while in the military.  The 
veteran's DD Form 214 reflects that the veteran's military 
occupational specialty from his first period of service was 
that of a fireman, first class.  His service personnel 
records also show that while the veteran was in the Navy, he 
served aboard the U.S.S. New Jersey, the U.S.S. Chicago, and 
the U.S.S. Lyman. K. Swenson (DD-729).  Therefore, the Board 
concedes that in such capacity, it would be consistent with 
the circumstances of his service to have been exposed to 
asbestos during his military service.  38 U.S.C.A. § 1154(a) 
(West 2002).

Thus, the next question becomes whether or not the veteran's 
April 2005 death from lung cancer was due to his exposure to 
asbestos.  As previously noted, VA regulations that must be 
considered when adjudicating asbestos claims, notes that lung 
cancer can result from inhalation of asbestos.  However, no 
regulatory presumption of service connection exists for lung 
cancer based on exposure to asbestos.  The record reflects 
that in November 2004, a VA physician, after an examination 
of the veteran and a review of his claims file, opined that 
it was less likely than not that the veteran's lung cancer 
was caused by asbestos exposure and more likely than not that 
such lung cancer was related to the veteran's chronic history 
of smoking and chronic obstructive pulmonary disease.  In 
reaching this determination, the physician, who noted that 
the veteran had a history of asbestos exposure during World 
War II and the Korean War, stated that the veteran did not 
have any evidence of interstitial fibrosis,  restricted lung 
disease, or pleural thickening which might be related to 
exposure to asbestos.  He further indicated that pulmonary 
function tests "progressively state obstructive lung disease 
which is related to chronic smoking." 

In contrast to the November 2004 VA examiner's finding that 
the veteran did not have interstitial fibrosis, restricted 
lung disease, or pleural thickening, is that of a private 
physician, who in February 2006, indicated that he had 
reviewed the veteran's claims file and found that the veteran 
had asbestosis.  He apparently based his opinion on an 
October 2004 chest x-ray film provided to him by a third 
party.  However, the Board, after a review of the record 
finds that the October 2004 chest x-ray film has not been 
associated with the record.  Nevertheless, the record 
demonstrates that the veteran subsequently underwent chest-x-
ray examinations on numerous occasions in March 2005, as well 
as CT scans and PET scans of his lungs.  However, none of the 
examiner's who interpreted the findings from such tests 
diagnosed the veteran with asbestosis or any other lung 
condition that was due to asbestos exposure.

Thus, determining whether the veteran was diagnosed with 
asbestosis, the Board finds highly probative the fact that 
the most probative clinical evidence of record does not show 
that the veteran was ever diagnosed with such condition 
during his lifetime.  The Board further finds that the 
isolated February 2006 statement from the private physician 
who found that the veteran had asbestosis prior to death is 
not consistent with the competent medical evidence of record 
and lacks probative value.  Therefore, the Board concludes 
that the preponderance of the evidence does not establish 
that the veteran was diagnosed with asbestosis prior to his 
death.

The Board also acknowledges the appellant's contentions in a 
September 2005 statement that the veteran's lung cancer was 
caused by "the service induced habit of cigarette smoking 
which continued until a few years before his death."  
According to the appellant, the veteran smoked "very 
infrequently before going into the Navy.  He was only 17 and 
didn't have enough money to buy cigarettes often.  Therefore, 
he felt he didn't have the smoking habit before being 
provided free cigarettes while in the Navy."  However, to 
the extent that the November 2004 VA examiner indeed found 
that the veteran's lung cancer was due to a history of 
chronic smoking, which the Board acknowledges perhaps could 
have begun while the veteran was in service, the Board notes 
that for claims filed on or after June 9, 1998, as in the 
instant case, service connection may not be granted for 
disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
because Congress has prohibited the grant of service 
connection for disability on the basis that such disability 
resulted from disease attributable to the use of tobacco 
products during the veteran's active service.  See 38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2007). 

In conclusion, although the appellant asserts that the 
veteran's fatal lung cancer is due to service, she is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   She is competent to give 
evidence about what her husband experienced; for example, she 
is competent to report that he experienced certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As such, 
the negative evidence of record, including the November 2004 
VA opinion, is of greater probative value than the 
appellant's statements in support of her claim.  Although, 
the Board is sympathetic to the appellant on the loss of her 
husband, and grateful for his service to this nation, the 
preponderance of the evidence is against a favorable decision 
for her claim.  The Board has considered the doctrine of 
giving the benefit of the doubt to the appellant, under 
38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2007), 
but it does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
appellant's claim for service connection for the cause of the 
veteran's death is denied.

2.  Death Pension

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541 (West 2002). 

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
her countable income.  38 U.S.C.A. § 1541 (West 2002); 38 
C.F.R. § 3.23 (2007).

In determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2007). 

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272 and 
therefore is included as countable income. Certain un- 
reimbursed medical expenses (in excess of five percent of the 
MAPR) may be excluded from countable income for the same 12- 
month annualization period to the extent they were paid. 38 
C.F.R. § 3.272 (2007) .

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  

Beginning December 2005, the MAPR for a surviving spouse with 
no children was $7,094.00.  See M21-1, Part I, Appendix B.

The appellant applied for improved death pension benefits in 
January 2006.  On her VA Form 21-534, she reported that she 
received $900 per month, or $10,800 annually, in benefits 
from the Social Security Administration.  No deductible 
expenses were reported.  Information provided by SSA in March 
2006 reflects that beginning in December 2005, the veteran 
received, $1016.80 - $88.50 for medical insurance premiums, 
for a total of $928.00 in monthly benefits.  Such benefits 
amount to $11,136 annually.  Based on this information 
provided by SSA and the appellant, the Board finds that her 
total net worth (based on the amount of her reported Social 
Security benefits), is approximately $11,136.

Thus, based on the information summarized above, it cannot be 
disputed that the appellant's income, without deductible 
expenses, is far in excess of $7,094, the maximum income a 
beneficiary with no dependents may have while still being 
eligible to receive improved death pension benefits.  
Accordingly, the appellant's income is excessive for the 
receipt of improved death pension benefits.

The appellant is advised that should her income change in the 
future or if she should incur significant out-of-pocket 
medical expenses, she may reapply for death pension and her 
potential entitlement will be considered in light of the 
facts then of record. At this time, however, the appellant 
does not meet the eligibility requirements for improved death 
pension benefits.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


